Citation Nr: 0703930	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  05-14 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a left knee 
disability, to include as secondary to a low back disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel

INTRODUCTION

The veteran had active service from October 1947 to November 
1957 and from February 1958 to February 1961.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a July 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to the requested benefits.  In July 2005, the 
veteran testified before the undersigned Veterans Law Judge 
at a videoconference hearing. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The evidence of record includes an April 1984 Reserve duty 
entrance examination which shows that the veteran had 
fractured his patella.  A September 1988 "Over 40" 
examination indicated that he had undergone surgery on his 
left knee in 1975 for a fractured patella.  However, the 
veteran testified that he had been treated for a shattered 
patella between 1958 and 1961 at both Ft. Rucker, Alabama, 
and Ft. Knox, Kentucky.  These records do not appear to be in 
the claims file.  An attempt to locate them records must be 
made.

The veteran had been scheduled for a VA examination in April 
2005, so that an opinion as to the etiology of any low back 
and left knee disorders could be ascertained.  However, the 
veteran had indicated that he would be out-of-state at that 
time, and requested that the examination be rescheduled after 
his return to Nevada.  No attempt to reschedule the 
examination was made.  The Board finds that such an 
examination would be helpful in deciding the claims and must 
be rescheduled. 

The veteran is hereby advised of the importance of reporting 
for any scheduled examination, and of the consequences of 
failing to so report.  See 38 C.F.R. § 3.655.

Finally, during the pendency of this appeal, the Court issued 
a decision in the case of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date.  The Board is confident that the RO will 
address the matter of Dingess compliance on remand.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  Contact the National Personnel Records 
Center (NPRC) and request that a search be 
conducted for hospital records from Ft. 
Rucker, Alabama, and Ft. Knox, Kentucky, 
developed between 1958 and 1961 for 
treatment of the veteran's left knee.  All 
efforts to obtain these records must be 
documented for the claims folder.  If the 
records cannot be located, it must be so 
stated, in writing, for inclusion in the 
claims folder.

2.  After the above-requested development 
has been completed, schedule the veteran 
for an orthopedic examination of his low 
back and left knee.  The claims folder, to 
include the service medical records, must 
be reviewed by the examiner in conjunction 
with the examination, and the examiner 
must state in the examination report that 
the claims folder was so reviewed. 

a.  The examiner should answer the 
following questions:

i.  Is it at least as likely as not 
that any diagnosed low back 
disability is etiologically related 
to the 1948 compression fracture of 
T12, L1, and L2?

ii.  Is there a current left knee 
disability?

iii.  If there is a current left knee 
disability, is it at least as likely 
as not that it is related to any 
documented in-service left knee 
injury, to a 1975 fracture, or to any 
identified low back residuals that 
have been found to have been caused 
by the in-service compression 
fractures?

b.  All special studies deemed 
necessary to answer these questions 
must be conducted.  The examiner should 
provide a complete rationale for all 
opinions expressed.

3.  Once the above-requested development 
has been completed, the veteran's claims 
for service connection for residuals of a 
back fracture and for a left knee injury, 
to include as secondary to the back 
fracture, should be readjudicated.  If any 
decision remains adverse to the appellant, 
he and his representative must be provided 
with an appropriate supplemental statement 
of the case, and an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).


